[Cite as State v. Wheeler, 2016-Ohio-245.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE OF OHIO                                          C.A. No.     13CA0051-M

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
EUGENE W. WHEELER                                      MEDINA MUNICIPAL COURT
                                                       COUNTY OF MEDINA, OHIO
        Appellant                                      CASE No.   12 CRB 01846

                                 DECISION AND JOURNAL ENTRY

Dated: January 25, 2016



        MOORE, Judge.

        {¶1}     Defendant, Eugene W. Wheeler, appeals from the judgment of the Medina

Municipal Court. This Court affirms.

                                                  I.

        {¶2}     In December 2012, a complaint was filed in the trial court charging Mr. Wheeler

with domestic violence in violation of R.C. 2919.25(A). The case ultimately proceeded to a

bench trial. Thereafter, the trial court issued a judgment entry finding Mr. Wheeler guilty and

imposing sentence. Mr. Wheeler timely filed a notice of appeal from the sentencing entry, and

he now presents four assignments of error for our review. We have consolidated and re-ordered

certain assignments of error to facilitate our discussion.

                                                 II.

        {¶3}     At the outset, we note that Mr. Wheeler appeared pro se in the trial court and on

appeal. With respect to pro se litigants, this Court has noted:
                                                2


       [P]ro se litigants should be granted reasonable leeway such that their motions and
       pleadings should be liberally construed so as to decide the issues on the merits, as
       opposed to technicalities. However, a pro se litigant is presumed to have
       knowledge of the law and correct legal procedures so that he remains subject to
       the same rules and procedures to which represented litigants are bound. He is not
       given greater rights than represented parties, and must bear the consequences of
       his mistakes. This Court, therefore, must hold [a pro se appellant] to the same
       standard as any represented party.

State v. Taylor, 9th Dist. Lorain No. 14CA010549, 2014-Ohio-5738, ¶ 5, quoting Sherlock v.

Myers, 9th Dist. Summit No. 22071, 2004-Ohio-5178, ¶ 3. With this in mind, we turn to Mr.

Wheeler’s assignments of error.

                                  ASSIGNMENT OF ERROR I

       THE EVIDENCE WAS INSUFFICIENT AND AGAINST THE MANIFEST
       WEIGHT, AS MATTERS OF LAW, TO CONVICT [MR.] WHEELER.

       THE TRIAL COURT ERRED BY ALLOWING A CASE TO PROCEED WHEN
       DAY OF THE FIRST TRIAL A REQUEST FOR DISMISSAL WAS ENTERED
       BY [MR. WHEELER] ON 3/13/2013 FOR WANT OF PROSECUTION, NO
       WITNESS/VICTIM.

                                  ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED BY USING THREAT, DURESS AND
       COERCION IN ORDER TO PROCURE A VICTIM/WITNESS IN AN
       ATTEMPT FOR THE STATE TO MOVE FORWARD WITH ITS WITNESS
       LESS/VICTIMLESS PROSECUTION OF [MR.] WHEELER.

                               ASSIGNMENT OF ERROR IV

       THE TRIAL COURT ERRED IN DECISION OF THE COURT WHEN THERE
       WAS SUCH TREMENDOUS ACTS BEFORE THE COURT TO CALL IN
       QUESTION AS TO WHETHER OR NOT THE STATE[’]S VICTIM/WITNESS
       WAS EVEN IN FACT A VICTIM BY HER OWN ACTIONS OR LACK OF
       ACTIONS BEFORE THE COURT THROUGH[O]UT THE ENTIRE
       ADMINISTRATIVE PROCESS.

       {¶4}   In Mr. Wheeler’s first, second, and fourth assignments of error, he challenges his

conviction based upon the evidence presented at, and alleged errors occurring at, oral

proceedings before the trial court, including the bench trial. However, Mr. Wheeler has not cited
                                                 3


any portion of the record, to which our review is confined, in support of these assignments of

error. See App. R. 16(A)(7) (Appellant’s brief to contain “the contentions of the appellant with

respect to each assignment of error presented for review and the reasons in support of the

contentions, with citations to the authorities, statutes, and parts of the record on which appellant

relies.”). Our review of the record indicates that neither the transcript of the trial nor of any

hearing was filed with this Court. See App.R. 9(B). “When portions of the transcript which are

necessary to resolve assignments of error are not included in the record on appeal, the reviewing

court has no choice but to presume the validity of the [trial] court’s proceedings, and affirm.”

(Internal quotations and citations omitted.) State v. Knapp, 9th Dist. Summit No. 25063, 2010-

Ohio-5328, ¶ 10.     Accordingly, here, we can only presume regularity of the trial court’s

proceedings. On this basis, Mr. Wheeler’s first, second, and fourth assignments of error are

overruled.

                                ASSIGNMENT OF ERROR III

       THE TRIAL COURT ERRED BY ALLOWING A CHARGE TO BE LEVIED
       AGAINST [MR. WHEELER] WHEN IT WAS CLEAR THE INITIAL ARREST
       OF [MR. WHEELER] WAS A WARRANTLESS ARREST POSSESSING NO
       SIGNATURE OF A JUDGE OR MAGISTRATE WHOM HAD SUFFICIENT
       KNOWLEDGE TO DEEM ARREST VALID, NECESSARY AND
       APPROVED. JURISDICTIONAL DEFECTS ARISE OUT OF ACTIONS BY
       ARRESTING OFFICE ACTIONS IN THE WARRANTLESS ARREST OF
       [MR. WHEELER] ON 12/27/2012. JURISDICTION CHALLENGED BY
       ALLEGED DEFENDANT.

       {¶5}    In his third assignment of error, Mr. Wheeler contends that the trial court lacked

jurisdiction because he was arrested without a valid warrant.

       {¶6}    Mr. Wheeler failed to separately argue his assignments of error in his brief. After

review of his combined argument, this Court cannot discern the basis for Mr. Wheeler’s position

as set forth in his third assignment of error. See App.R. 12(A)(2) (“The court may disregard an
                                                 4


assignment of error presented for review if the party raising it fails to identify in the record the

error on which the assignment of error is based or fails to argue the assignment separately in the

brief, as required under App.R. 16(A).”). Accordingly, Mr. Wheeler’s third assignment of error

is overruled.

                                                III.

        {¶7}    Accordingly, Mr. Wheeler’s assignments of error are overruled. The judgment of

the trial court is affirmed.

                                                                               Judgment affirmed.




        There were reasonable grounds for this appeal.

        We order that a special mandate issue out of this Court, directing the Medina Municipal

Court, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

        Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

        Costs taxed to Appellant.




                                                       CARLA MOORE
                                                       FOR THE COURT
                                        5



CARR, P. J.
SCHAFER, J.
CONCUR.


APPEARANCES:

EUGENE W. WHEELER, pro so, Appellant.

GREGORY HUBER, J. MATTHEW LANIER, JOHN G. QUILLIN, and MICHAEL JOHN,
Prosecuting Attorneys, for Appellee.